—In an action to recover damages for a fraudulent conveyance, the defendant Zahn Associates, Inc., appeals from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated March 11, 1993, as denied those branches of its motion which were to dismiss the plaintiff’s first, second, and fourth causes of action insofar as they are asserted against it, and the plaintiff cross-appeals from so much of the same order as granted those branches of the motion of Zahn Associates, Inc., which were to dismiss the third and sixth causes of action insofar as they are asserted against it.
*392Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Werner at the Supreme Court. Sullivan, J. P., Lawrence, Ritter and Joy, JJ., concur.